Title: From James Madison to Asher Robbins, 10 June 1803
From: Madison, James
To: Robbins, Asher


Sir
Department of State 10 June 1803.
In answer to your letter of the 27th. ult. I enclose copies of two letters written to Captain Eldred from this department in the year 1798, whence you will collect the Suggestions on which the doubt respecting his case rests. As long as the facts to which they refer remain unshaken, it is not perceived how he can justify his claim to the rights of an American citizen on general principles.
For it is stated that during the revolutionary war he commanded an English vessel, which circumstance is conceived to affect his allegiance in a two fold manner.
1st. It is understood that by the British navigation-laws none but a British subject can command a british vessel whence it follows that he considered himself and was admitted to be a British subject: and
2nd. His voluntarily remaining with the enemy of the United States, accompanied by the above and doubtless other acts of the same tendency, denoted his adherence to Great Britain and a renunciation of the American confederacy, at a time when, if no positive regulation of his native State intervened, it was free for him to take his election, between the contending parties.
But as the laws of Rhode Island may have made special provisions respecting the effects of the Revolution upon the right of citizenship, and as those made before the exclusive assumption of the power of naturalization by Congress are operative now, it is open for you to show any such provision in his favor, as well as to disprove the facts on which the above conclusions are founded. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DLC: Causten-Pickett Papers, box 14); Tr (NjP). Enclosures not found, but see n. 1.




   
   Secretary of State Timothy Pickering wrote Thomas Eldred letters on 11 Sept. and 22 Oct. 1798, refusing to acknowledge the latter’s American citizenship. Pickering noted that not only had Eldred been the captain of a British vessel during the American Revolution, but, according to the testimony of Robert Montgomery at Alicante, Eldred had claimed to be an Englishman and had commanded a British ship on a 1796 voyage to that port. Nor would Pickering accept a birth certificate made out by the town clerk of Jamestown, Rhode Island, as proof of Eldred’s citizenship (Allis, Timothy Pickering Papers [microfilm ed.], reel 9).


